





Exhibit 10.3




Eaton Vance Corp.

2013 INCENTIVE COMPENSATION NONQUALIFIED EMPLOYEE STOCK PURCHASE PLAN

October 4, 2013

The purpose of this 2013 Incentive Compensation Nonqualified Employee Stock
Purchase Plan (the “Incentive ESPP”) is to provide employees of Eaton Vance
Corp. (the “Company”) and its subsidiaries with opportunities to apply up to
fifty percent (50%) of their Non-Base Compensation (as defined below) to
purchase shares of the Company’s non-voting common stock (the “Non-Voting Common
Stock”) in accordance with the terms hereof.  Either authorized and unissued
shares of Non-Voting Common Stock or issued shares of Non-Voting Common Stock
heretofore or hereafter reacquired by the Company may be issued under the
Incentive ESPP.   Three hundred thousand (300,000) shares of Non-Voting Common
Stock in the aggregate have been approved for this purpose, subject to any
adjustment pursuant to Section 13 hereof.  

1.

Administration.  The Incentive ESPP will be administered by the Company’s Board
of Directors (the “Board”) or by a Committee appointed by the Board (the
“Committee”) (See Exhibit A).  The Board or the Committee has authority to make
rules and regulations for the administration of the Incentive ESPP and its
interpretation and decisions with regard thereto shall be final and conclusive.

2.

Eligibility.  Any employee of the Company or any subsidiary of the Company who
receives Non-Base Compensation is eligible to elect to participate in any one or
more of the offerings of Options (as defined in Section 7) to purchase
Non-Voting Common Stock under the Incentive ESPP.  The Company retains the
discretion to determine which eligible employees may participate in an offering.

3.

Offerings.  The Company will make one or more offerings (“Offerings”) to
eligible employees who elect to purchase shares of Non-Voting Common Stock under
this Incentive ESPP.  Offerings will begin on or about each November 16,
February 16, May 16 and August 16, or the first business day thereafter (the
“Offering Commencement Dates”), with the actual Offering Commencement Date for
each Plan Period (as defined below) to be communicated to eligible employees no
later than 10 days prior to such Offering Commencement Date.  Each Offering
Commencement Date will begin a three (3) month period (a “Plan Period”). The
Board or the Committee may, at its discretion, choose a different commencement
date for Offerings under the Incentive ESPP.

4.

Participation.  An eligible employee may participate in any Offering by
completing and submitting an online election form with the Company’s authorized
agent or otherwise completing and forwarding such other written or electronic
election form approved by the Company to the employee’s appropriate payroll
office, in either case, by the 10th day of the month in which the applicable
Offering Commencement Date occurs and complying with such





- 1 -
















other administrative procedures as the Board or the Committee shall establish
from time to time.  The participating employee will elect on such election form
to apply any whole percentage from a minimum of five percent (5%) to a maximum
of fifty percent (50%) of the Non-Base Compensation the employee will receive
during the following Plan Period (such amount, the “Elected Amount”) to purchase
shares of Non-Voting Common Stock.  Unless an employee withdraws from the
Incentive ESPP in accordance with Section 6 hereof, the employee’s Elected
Amount will remain the same for future Offerings under the Incentive ESPP as
long as the Incentive ESPP remains in effect.  The term “Non-Base Compensation”
means any compensation other than (i) current base salary, (ii) retroactive base
salary, (iii) overtime, (iv) dividends on unvested restricted stock and (v)
vacation payouts and shall include, without limitation, annual cash incentives
awarded by the Company, including bonuses known as pre-tax incentive bonuses and
annual sales bonuses, as well as monthly cash incentive bonuses and commissions.

5.

Interest.  Interest will not be paid on any portion of any Elected Amount to be
applied to the purchase of shares of Non-Voting Common Stock pursuant to the
terms hereof, except to the extent that the Board or the Committee, in its sole
discretion, elects to credit an employee with interest on the employee’s Elected
Amount at such rate as it may from time to time determine.

6.

Withdrawal.  An employee who has elected to participate under the Incentive ESPP
may withdraw his or her election to participate in an Offering by giving notice
to the Company or its authorized agent at any time prior to the close of
business on the 10th day prior to the applicable Exercise Date (as defined
below). The portion of any Elected Amount withheld for the purchase of shares of
Non-Voting Common Stock and not used for the purchase of such shares shall be
returned without interest.  The employee may participate in any subsequent
Offering in accordance with terms and conditions established by the Board or the
Committee.

7.

Purchase of Shares.  

(a)

Number of Shares.

On the Offering Commencement Date of each Plan Period, the Company will grant to
each eligible employee who is then a participant in the Incentive ESPP an option
(an “Option”) to purchase on the last business day of such Plan Period (the
“Exercise Date”) at the applicable purchase price (the “Option Price”) up to a
whole number of shares of Non-Voting Common Stock determined by dividing the
Elected Amount by Option Price.

(b)

Option Price.

The Option Price will be 90% of the lesser of the closing price of the
Non-Voting Common Stock on (i) the Offering Commencement Date or (ii) the
Exercise Date.  The closing price shall be the closing price (for the primary
trading session) on any national securities exchange on which the Non-Voting
Common Stock is listed.  If no sales of Non-Voting Common Stock were made on
such a day, the price of the Non-Voting Common Stock shall be the reported price
for the most recent previous day on which sales were made.  




(c)

Exercise of Option.

Each employee who continues to be a participant in the Incentive ESPP on the
Exercise Date shall be deemed to have exercised his Option at the Option Price
on such date and shall be deemed to have purchased from the Company the number





- 2 -
















of whole shares of Non-Voting Common Stock reserved for the purpose of the
Incentive ESPP that his or her Elected Amount will pay for.

(d)

Return of Unused Elected Amount.  Any balance of the Elected Amount representing
a fractional share interest will be carried forward for the following Offering
unless the participating employee elects not to participate in the following
Offering, in which case the balance will be returned to the participating
employee without interest following the Exercise Date.

8.

Issuance of Shares.  Shares of Non-Voting Common Stock purchased under the
Incentive ESPP will held in book entry in an account at the brokerage firm
designated by the Company, which account may be in the name of the employee or
in the name of the employee and another person of legal age as joint tenants
with rights of survivorship.    

9.

Rights on Termination of Employment.  If a participating employee's employment
ends before the last business day of a Plan Period, no portion of such
employee’s Elected Amount shall be taken from any pay then due and owing to the
employee and the portion of any Elected Amount then held by the Company shall be
paid to the employee.  In the event of the employee’s death before the last
business day of a Plan Period, the Company shall, upon notification of such
death, pay any portion of the Elected Amount then held by the Company (a) to
such beneficiary or beneficiaries as the employee has designated in writing
during his or her lifetime to the Company (each a “Designated Beneficiary”); (b)
if there is no such Designated Beneficiary, to his or her surviving spouse; (c)
if none, to the executor or administrator of the employee’s estate; or (d) if no
such executor or administrator has been appointed to the knowledge of the
Company, to such other person(s) as the Company may, in its discretion,
designate.  

10.

Optionees Not Stockholders.  Neither the granting of an Option to an employee
nor the deductions from his or her Non-Base Compensation shall make such
employee a stockholder of the shares of Non-Voting Common Stock covered by an
Option under this Incentive ESPP until he or she has purchased and received such
shares.

11.

Options Not Transferable.  Options under this Incentive ESPP are not
transferable by a participating employee other than by will or the laws of
descent and distribution, and are exercisable during the employee’s lifetime
only by the employee.

12.

Application of Funds.  All funds received or held by the Company under this
Incentive ESPP may be combined with other corporate funds and may be used for
any corporate purpose, unless expressly forbidden under the laws of the country
of domicile of a particular subsidiary.

13.

Adjustment for Changes in Non-Voting Common Stock and Certain Other Events.   

(a)

Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Non-Voting Common Stock other than an
ordinary cash dividend, (i) the number and class of





- 3 -
















securities available under this Incentive ESPP and (ii) the Option Price shall
be equitably adjusted to the extent determined by the Board or the Committee.

(b)

Reorganization Events.

(1)

Definition.  A “Reorganization Event” shall mean:  (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Non-Voting Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled, (b)
any transfer or disposition of all of the Non-Voting Common Stock of the Company
for cash, securities or other property pursuant to a share exchange or other
transaction or (c) any liquidation or dissolution of the Company.




(2)

Consequences of a Reorganization Event on Options.  In connection with a
Reorganization Event, the Board or the Committee may take any one or more of the
following actions as to outstanding Options on such terms as the Board or the
Committee determines:  (i) provide that Options shall be assumed, or
substantially equivalent Options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to
employees, provide that all outstanding Options will be terminated immediately
prior to the consummation of such Reorganization Event and that all such
outstanding Options will become exercisable to the extent of the Elected Amount
held by the Company as of a date specified by the Board or the Committee in such
notice, which date shall not be less than ten (10) days preceding the effective
date of the Reorganization Event, (iii) upon written notice to employees,
provide that all outstanding Options will be cancelled as of a date prior to the
effective date of the Reorganization Event and that any portion of the
participating employee’s Elected Amount held by the Company will be returned to
participating employees on such date, (iv) in the event of a Reorganization
Event under the terms of which holders of Non-Voting Common Stock will receive
upon consummation thereof a cash payment for each share surrendered in the
Reorganization Event (the “Acquisition Price”), change the last day of the Plan
Period to be the date of the consummation of the Reorganization Event and make
or provide for a cash payment to each employee equal to (A) (i) the Acquisition
Price times (ii) the number of shares of Non-Voting Common Stock that the
employee’s Elected Amount could purchase at the Option Price, where the
Acquisition Price is treated as the fair market value of the Non-Voting Common
Stock on the last day of the applicable Plan Period for purposes of determining
the Option Price under Section 7(b) hereof, and where the number of shares that
could be purchased is determined in accordance with Section 7(a) hereof, minus
(B) the result of multiplying such number of shares by such Option Price,
(v) provide that, in connection with a liquidation or dissolution of the
Company, Options shall convert into the right to receive liquidation proceeds
(net of the Option Price thereof) and (vi) any combination of the foregoing.




For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Non-Voting Common Stock subject to the Option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Non-Voting Common Stock for each share
of Non-Voting Common Stock held immediately prior to the consummation of the
Reorganization Event (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares of Non-Voting





- 4 -
















Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
such number of shares of common stock of the acquiring or succeeding corporation
(or an affiliate thereof) that the Board determines to be equivalent in value
(as of the date of such determination or another date specified by the Board) to
the per share consideration received by holders of outstanding shares of
Non-Voting Common Stock as a result of the Reorganization Event.

14.

Amendments to or Termination of the Incentive ESPP.  The Board may at any time,
and from time to time, without notice, amend, modify, suspend or terminate this
Incentive ESPP, provided however that the then-existing rights of all
participating employee’s shall not be adversely affected thereby.  For the
avoidance of doubt, participating employees shall not be adversely affected by
any amendment, modification, suspension or termination of this Incentive ESPP as
long as the participating employees may receive a refund on any amounts
otherwise allocable to shares of Non-Voting Common Stock not purchased.

15.

Governmental Regulations.  The Company’s obligation to sell and deliver
Non-Voting Common Stock under this Incentive ESPP is subject to listing on a
national stock exchange (to the extent the Non-Voting Common Stock is then so
listed or quoted) and the approval of all governmental authorities required in
connection with the authorization, issuance or sale of such stock.  

16.

Governing Law.  The Incentive ESPP shall be governed by Maryland law except to
the extent that such law is preempted by federal law.

17.

Issuance of Shares.  Shares may be issued upon exercise of an Option from
authorized but unissued Non-Voting Common Stock, from shares held in the
treasury of the Company, or from any other proper source.  

18.

Restriction on Sale of Shares.  No participating employee shall be permitted to
sell any shares of Non-Voting Common Stock purchased under the Incentive ESPP
until the earliest of (i) the first anniversary of the Exercise Date on which
the shares were purchased; (ii) the participating employee’s death; and (iii)
the date on which the participating employee presents proof satisfactory to the
Company that he or she has either become disabled within the meaning of Section
22(e)(3) of the Code or needs such shares on account of Hardship.  For purposes
of the Incentive ESPP, “Hardship” shall mean an immediate and heavy financial
need which may be met only by the sale of shares of Non-Voting Common Stock, as
determined by the Board or Committee in accordance with nondiscriminatory
standards.

19.

Withholding.  Each participating employee shall, no later than the date of the
event creating the tax liability, make provision satisfactory to the Board or
Committee for payment of any taxes required by law to be withheld in connection
with any transaction related to Options granted to or shares acquired by such
employee pursuant to the Incentive ESPP.  The Company may, to the extent
permitted by law, deduct any such taxes from any payment of any kind otherwise
due to an employee.





- 5 -






















20.

Effective Date.  The Incentive ESPP shall take effect on October 4, 2013.

Adopted by the Board of Directors

on October 3, 2013

Approved by the stockholders on
October 4, 2013

















- 6 -
















EXHIBIT A




Initial actions taken by the Board, and approved by the Voting Stockholders,
effective October 4, 2013.




Pursuant to Section 1 of the Incentive ESPP, the Board appoints the Management
Committee to administer the Incentive ESPP.








- 7 -








